Appeal from a judgment of the Otsego County Court, rendered December 9,1976, convicting defendant on his plea of guilty of the crime of burglary in the third degree. Defendant, represented by retained counsel, pleaded guilty in satisfaction of the indictments pending against him. The court stated the factual basis of the charges and that a plea of guilty was equivalent to a jury verdict convicting him of the charges. The defendant was also told what sentence would be imposed upon a guilty plea, and such sentence was in fact imposed. The defendant’s contentions that he was mentally incompetent to plead, that his legal counsel was inadequate, that a sentencing promise made to him by his retained counsel was broken, are totally without support in the record other than the defendant’s self-serving letters written after his plea. The judgment must be affirmed (cf. People v Selikoff, 35 NY2d 227, 241-242; People v Hayes, 55 AD2d 691). Judgment affirmed. Koreman, P. J., Kane, Mahoney, Main and Mikoll, JJ., concur.